Citation Nr: 0808402	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Although the RO has determined that new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection for left ankle disability, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).
  

When this case was before the Board in October 2007, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The cervical spine claim will be addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a left ankle disability was denied in an unappealed RO 
decision dated in August 1976.

2.  The evidence received since the August 1976 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  A chronic left ankle disorder was not present in service 
and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a left ankle disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for left ankle disability.  With 
respect to the claim for service connection, the record 
reflects that the originating agency provided the veteran 
with adequate VCAA notice, to include notice with respect to 
the effective-date and disability-rating elements of the 
claim, in a letter mailed in October 2007.  This letter was 
mailed prior to the RO's initial decision adjudicating the 
merits of the reopened claim.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, an appropriate VA medical examination 
was provided and an appropriate VA medical opinion was 
obtained.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The originating agency denied the veteran's claim for service 
connection for a left ankle disability in an August 1976 
decision.  The veteran did not appeal, and the August 1976 
rating decision became final.  

The evidence of record at the time of the August 1976 
decision included the veteran's service medical records.  The 
RO denied the claim based on its determination that the 
evidence failed to establish that the veteran's left ankle 
injury during service was more than acute and transitory.  
The evidence received since the August 1976 decision includes 
a June 2004 treatment record from Dr. M., noting his opinion 
that the veteran's ongoing left ankle discomfort might be 
related to an injury in service.  This document is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.

III.  Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

On the merits, the Board concludes that service connection is 
not warranted for the veteran's left ankle disability.  The 
veteran contends that a left ankle deformity was caused by an 
accident in the motor pool.  He claims that while pulling a 
trailer into the facility, the trailer fell, and a support 
arm for the tongue landed on his ankle.  The veteran's 
service medical records show that he was treated for a left 
ankle injury several times in December 1973, but the report 
of examination for discharge shows that his left ankle was 
found to be normal on clinical evaluation.  Moreover, there 
is no medical evidence documenting a left ankle disability 
until more than 20 years after his discharge from service.  

As noted above, in June 2004, the veteran's private 
physician, Dr. M., opined that the veteran's ongoing 
discomfort in his left ankle might be related to the initial 
injury in 1973.  This physician's opinion is couched in 
speculative terms.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

While the record also includes the veteran's statements to 
the effect that his current left ankle disability is related 
to service trauma, this is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Furthermore, in February 2005, the veteran was afforded a VA 
examination to determine the nature and etiology of any 
current left ankle disability.  Following the examination and 
the review of the veteran's claims folder, the examiner 
diagnosed the veteran with osteopenia of the left ankle and 
opined that the veteran's left ankle condition is not related 
to any injury that he had sustained while in the military.  

Accordingly, the Board must conclude that service connection 
is not warranted for the veteran's left ankle disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a left 
ankle disability is granted.

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

Since the time of the veteran's most recent VA examination in 
February 2005, Social Security Administration (SSA) records 
were added to the claims files.  The SSA records note that 
the veteran complained of neck pain since the time of his 
accident at work.  Also, the veteran recently submitted a 
private physician treatment record and opinion regarding his 
cervical spine disability.  Therefore, the Board finds that 
the veteran should be afforded a new VA examination to 
determine the etiology of his cervical spine disability in 
light of this new evidence.  

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present cervical spine disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folders review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present cervical spine 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence and 
in light of all applicable legal 
criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 	
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


